Exhibit 10.32

CONFIDENTIAL SETTLEMENT AGREEMENT

AND MUTUAL RELEASE OF CLAIMS

1. Parties. This Confidential Settlement Agreement and Mutual Release of Claims
(“Agreement”) is made by and between Jeff Gilford (“Gilford”) and Catcher, Inc.
(“Catcher”) (individually a “Party” or collectively “the Parties”).

2. Purpose of Agreement. The purpose of this Agreement is to settle completely
and cause the release of any and all known and unknown claims by and between
Gilford and Catcher (other than those expressly excluded herein), including but
not limited to any and all claims relating to Gilford’s employment with Catcher
and the termination of Gilford’s employment with Catcher.

3. Consideration. In consideration of the release and other covenants set forth
herein, Catcher hereby agrees to pay Gilford the gross amount of $300,000, less
applicable federal and state withholdings (“Consideration”). The Consideration
shall be paid to Gilford as follows: (a) a check made payable to “Jeff Gilford”
in the gross amount of $200,000, less applicable federal and state withholdings,
delivered to counsel for Gilford on March 1, 2007 (the “First Installment”); and
(b) a check made payable to “Jeff Gilford” in the gross amount of $100,000, less
applicable state and federal withholdings, delivered to counsel for Gilford on
or before June 1, 2007, but in no event earlier than March 1, 2007 (the “Second
Installment”). Catcher and Gilford intend that such payments do not constitute
deferred compensation under Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended, and, as a result, that such payments will not
be required to be reported as any type of nonconforming Section 409A payments.
Catcher has not provided any tax advice to Gilford as the basis of this
Agreement, and Gilford has obtained independent tax advice concerning payment of
taxes relating to the Consideration to the extent Gilford believes such advice
is necessary.

4. Expense Reimbursement. Catcher shall reimburse Gilford for business expenses
in the gross amount of $86.26 (“Reimbursement”). The Reimbursement shall be paid
to Gilford in the form of a check made payable to “Jeff Gilford” within seven
(7) business days from the Effective Date of this Agreement. Catcher shall not
have any further obligation to reimburse Gilford for business related expenses.

5. Restricted Stock. In further consideration of the release and other covenants
set forth herein, Catcher hereby acknowledges that the 50,000 shares of common
stock granted to Gilford pursuant to that certain Restricted Stock Award
Agreement, dated March 14, 2006 (the “Restricted Stock Award Agreement”) which
had not previously vested became fully vested as of August 31, 2006. The 50,000
shares of common stock which vested on August 31, 2006 are referred to as the
“Vesting Shares.” The 100,000 shares of common stock granted under the
Restricted Stock Award Agreement are referred to as the “Shares.”



--------------------------------------------------------------------------------

6. Payment of Withholding Tax Liability. In further consideration of the release
and other covenants set forth herein, pursuant to Section 5(b)(ii) of the
Restricted Stock Award Agreement, the Parties agree that Catcher will be
reimbursed for the payment by Catcher of the withholding tax liability of
$49,156 (the “Withholding Amount”), resulting from the acceleration of vesting
of the Vesting Shares by Gilford’s payment of the Withholding Amount to Catcher
in the form of a check made payable to Catcher delivered to Catcher following
receipt by Gilford of the Written Evidence (as defined below) and in any event
on or before October 20, 2006. The Parties further agree that to the extent
Catcher is obligated to pay additional related employee withholding taxes to the
Social Security Administration resulting from the acceleration of vesting of the
Vesting Shares and/or is obligated to remit additional related employee
withholding funds to the Internal Revenue Service due to the prior vesting of
additional shares under the Restricted Stock Award Agreement (“Additional
Withholding Amount”), Gilford hereby authorizes Catcher to deduct up to $50,000
from the payment of the Second Installment to Gilford as reimbursement to
Catcher for the Additional Withholding Amount. The Withholding Amount, which
shall be deposited by Catcher on behalf of Gilford to the respective payroll tax
regulatory agencies no later than October 9, 2006, was calculated based on the
value of the Vesting Shares at the average closing price of $2.75 on August 31,
2006 (the “Vesting Share Price”) multiplied by the supplemental flat tax rates
for both Federal and State taxes plus withholding rate for Medicare. Catcher
shall deliver to Gilford, no later than the Effective Date of this Agreement,
written evidence of payment by Catcher of the entire Withholding Amount (the
“Written Evidence”), and Gilford shall thereafter act in accordance with this
Section to reimburse Catcher for the Withholding Amount. Catcher shall also
deliver to Gilford written evidence of payment by Catcher of any Additional
Withholding Amount within seven (7) business days following such payment.

7. Vesting. For the avoidance of doubt, any and all common stock issued to
Gilford, options to purchase shares of common stock and warrants to purchase
common stock held by Gilford became fully vested as of August 31, 2006,
including 100,000 shares of common stock, the option to purchase 918,000 shares
of common stock, and a warrant to purchase 65,000 shares of common stock (the
“Gilford Warrant”). The rights and obligations of the parties with respect to
these shares shall otherwise continue to be governed by the applicable
Restricted Stock Award Agreement, Gilford Warrant, Stock Option Award Agreement,
the Lock-Up Agreement between Gilford and Emerging Growth Equities, Ltd. dated
March 15, 2006, and other plans and agreements as applicable (collectively the
“Equity Agreements”).

8. Future Cooperation. Catcher shall act in good faith to cooperate with Gilford
on all future exercise requests from Gilford with respect to any of the Equity
Agreements, as well as requests by Gilford for the removal of legends or other
restrictions with respect to any shares of common stock issued or issuable to
Gilford if, at the time of such request, such legends or other restrictions
(i) have expired or terminated by their terms or under applicable law, (ii) are
otherwise no longer effective, or (iii) if such shares have not been registered
pursuant to an effective registration statement under the Securities Act of
1933, as amended, such shares are, in the good faith opinion of legal counsel to
Catcher, subject to an effective exemption from registration under applicable
securities laws. Catcher shall process such requests with timing of the essence.
In addition, Catcher shall also agree to designate Fidelity or its affiliates or
agents,

 

2



--------------------------------------------------------------------------------

as requested in writing from time to time by Gilford, as a designated brokerage
firm approved by Catcher pursuant to (i) Section 3.d of the Stock Option Award
Agreement, and (ii) with respect to each of the Gilford Warrant and the
Blackburn Warrant (as defined below), the cashless exercise provision added
thereto upon the amendment provided for under this Section 8.

9. Amendment of Warrants; Delivery of Securities. Catcher shall, within thirty
(30) days following the Effective Date, take all action necessary on Catcher’s
part to duly authorize, approve and effect the amendment of the Gilford Warrant
and the Catcher Holdings, Inc. Warrant to Purchase 20,000 Shares of Common Stock
issued to Stan Blackburn (the “Blackburn Warrant” and, together with the Gilford
Warrant, the “Warrants”) to include in each such Warrant a cashless exercise
provision having the same or substantially similar language as provided in
Section 3.d of the Stock Option Award Agreement for method of payment of any
exercise made under either such Warrant. In addition to the timely processing of
any exercise or legend removal requests as provided in Section 8 above, Catcher
shall deliver (i) to Gilford the original Gilford Warrant, as amended,
immediately following the amendment of the Warrants, but in any event no later
than three business days thereafter, and (ii) to Mr. Blackburn the original
Blackburn Warrant, as amended, within three business days following written
request by Mr. Blackburn.

10. Mutual Release. In consideration of the mutual covenants and releases given
herein, Gilford on the one hand and Catcher on the other, for themselves and for
each of their respective past and present agents, assigns, transferees, heirs,
spouses, relatives, executors, attorneys, administrators, officers, directors,
employees, predecessors, subsidiaries, parents, affiliates, successors,
insurers, and representatives (“Releasors”), hereby release and discharge the
other and their respective past and present agents, assigns, transferees, heirs,
spouses, relatives, executors, attorneys, administrators, officers, directors,
employees, predecessors, subsidiaries, parents, affiliates, successors,
insurers, and representatives (“Releasees”) from any and all claims and causes
of action, known or unknown, which Releasors now have or may have against any of
the Releasees arising through the date of this Agreement, including but not
limited to claims relating to Gilford’s employment, discrimination, harassment,
retaliation, breach of contract, breach of the implied covenant of good faith
and fair dealing, intentional and negligent infliction of emotional distress,
violation of privacy rights, violation of the California Labor Code (including
claims for unpaid wages, bonus, and/or severance), violation of any other state
or federal law, any charge of discrimination filed by Gilford against Catcher
with any state of federal agency, and/or attorneys’ fees and costs incurred in
reaching this Agreement. The Parties specifically agree that the Employment
Agreement between them effective June 16, 2005 (the “Employment Agreement”), is
hereby rescinded and revoked by mutual agreement (other than Gilford’s
continuing obligations under Section 6(a) of the Employment Agreement), and
Releasors hereby release and discharge Releasees from any and all claims under
the Employment Agreement. The Parties agree that this mutual release shall not
apply to: (a) the rights and obligations of the Parties under this Agreement and
the Equity Agreements; (b) claims for fraud, embezzlement or other knowingly and
intentional misconduct by Gilford in the course of his employment with Catcher;
(c) Gilford’s obligations under Section 6(a) of the Employment Agreement; and
(d) claims for indemnification by Gilford against Catcher for damages incurred
as a result of Gilford’s conduct within the course and scope of Gilford’s
employment with

 

3



--------------------------------------------------------------------------------

Catcher. The Parties expressly acknowledge and agree that neither Catcher nor
Gilford would enter into this Agreement but for the representation and warranty
that Gilford and Catcher are hereby releasing any and all claims of any nature
whatsoever, known or unknown, whether statutory or at common law, which Gilford
or Catcher now has or could assert directly or indirectly against any of the
Releasees, other than those expressly excluded herein.

11. Waiver. It is the intention of the Parties in executing this instrument that
it shall be effective as a bar to each and every claim, demand and cause of
action hereinabove specified. In furtherance of this intention, Gilford and
Catcher hereby expressly waive any and all rights and benefits conferred upon
Gilford and Catcher by the provisions of Section 1542 of the California Civil
Code and expressly consent that this Agreement shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected claims, and causes of action, if any.
Section 1542 of the California Civil Code provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the provisions of Section 1542, this Agreement shall be in full
settlement of all claims and disputes being released herein, including unknown
claims. Gilford and Catcher expressly waive all rights under Section 1542, which
section has been explained to Gilford and Catcher by legal counsel to the extent
Gilford and Catcher so desire, and which Gilford and Catcher fully understand.

12. Age Release. Gilford understands and agrees that, by entering into this
Agreement: (i) Gilford is waiving any rights or claims Gilford might have under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act; (ii) Gilford has received consideration beyond that to
which Gilford was previously entitled; (iii) Gilford has been advised to consult
with an attorney before signing this Agreement; and (iv) Gilford has been
offered the opportunity to evaluate the terms of this Agreement for not less
than twenty-one (21) days prior to Gilford’s execution of the Agreement. Gilford
may revoke this Agreement (by written notice hand-delivered to counsel for
Catcher) for a period of seven (7) days after Gilford’s execution of the
Agreement, and this Agreement shall become effective on the eighth (8th) day
after it has been signed by Gilford provided Gilford has not revoked the
Agreement prior to that date (“Effective Date”).

13. Removal of References to Gilford’s Continued Employment or Affiliation With
Catcher from Catcher Documents. Following execution of this Agreement, Catcher
shall promptly remove any references to Gilford’s continued employment or
continued affiliation with Catcher (other than as an individual that holds an
equity interest in Catcher), including but not

 

4



--------------------------------------------------------------------------------

limited to the Catcher website, marketing materials distributed in the future,
future SEC filings, or other related documents, unless required by law or
regulation.

14. No Actions or Charges. Gilford represents and warrants that Gilford does not
presently have on file any complaints, charges, or claims (civil,
administrative, or criminal) against Catcher with any administrative, state,
federal or governmental entity, agency, board or court.

15. No Assignment or Transfer of Claims. Gilford and Catcher represent and
warrant that they have not heretofore assigned, transferred or purported to
assign or transfer to any other person or entity any rights, claims or causes of
action herein released and discharged and no other person or entity has any
interest in the matters herein released and discharged. Furthermore, Gilford and
Catcher shall indemnify and hold the other and all persons or entities released
herein harmless from and against any rights, claims or causes of action which
have been assigned or transferred contrary to the foregoing representations, or
in violation of the foregoing warranties, and shall hold such persons or
entities harmless from any and all loss, expense and/or liability arising
directly or indirectly out of the breach of any of the foregoing representations
or warranties.

16. No Admission of Liability. This Agreement is a compromise and settlement of
disputed claims being released herein, and therefore this Agreement does not
constitute an admission of liability on the part of Gilford, Catcher or any
Releasees, or an admission, directly or by implication, that Gilford, Catcher or
any of the Releasees has violated any law, rule, regulation, policy or any
contractual right or other obligation owed to any party. Gilford and Catcher
specifically deny all allegations of improper or unlawful conduct. Gilford and
Catcher intend merely to avoid litigation.

17. Confidential Information and Non-solicitation of Employees. Gilford hereby
agrees to comply with his continuing obligations under Section 6(a) of the
Employment Agreement. For a period of one (1) year following the Effective Date
of this Agreement, Gilford further agrees not to solicit, induce, recruit or
encourage any person or entity providing services to Catcher as an employee or
independent contractor to terminate his, her or its employment or independent
contractor relationship with Cather.

18. Confidentiality. Gilford agrees and promises that the existence, terms and
conditions of this Agreement, including but not limited to the fact and amount
of payment, (collectively the “Confidential Matters”) shall not be described or
discussed or caused to be described or discussed in any manner, either written
or oral, directly or indirectly, with any person, organization, company or
entity, other than Gilford’s spouse, attorneys, and/or tax advisors, without the
prior written consent of Catcher.

19. No External or Prior Representations. Each Party represents and warrants
that such Party is not relying, and has not relied, on any representations or
statements, verbal or written, made by any other Party with regard to the facts
involved in this controversy or with regard to

 

5



--------------------------------------------------------------------------------

such Party’s rights or asserted rights arising out of Gilford’s alleged claims
or the execution and terms of this Agreement, except as provided herein. Each
Party has consulted with an attorney regarding the terms of this Agreement and
has entered into this Agreement freely, willingly and without any coercion or
duress.

20. Entire Agreement. This Agreement constitutes the entire written agreement of
compromise and settlement between the Parties. There are no other agreements,
whether oral or written, modifying its terms. This Agreement supersedes any and
all prior written or oral agreements (including oral or written settlement
agreements) relating to Gilford’s employment between any of the Parties, but
shall not supersede Section 6 of the Employment Agreement, the 2005 Stock
Incentive Plan, Stock Option Award Agreement, Restricted Stock Award Agreement,
or the Gilford Warrant between the Parties. The terms of this Agreement can only
be modified by a writing signed by the Parties expressly stating that such
modification is intended.

21. Future Actions. This Agreement may be pled as a full and complete defense
and may be used as the basis for an injunction against any action, suit, or
proceeding that may be prosecuted, instituted, or attempted by either Party in
breach thereof.

22. Attorneys’ Fees and Costs. In any action between the Parties based on this
Agreement, the prevailing party shall be entitled to recovery of reasonable
attorneys’ fees and costs incurred by it/him in the action.

23. Governing Law. This Agreement shall be construed in accordance with, and be
deemed governed by, the laws of the State of California.

24. Cooperation in Executing Settlement Documentation. The Parties to this
Agreement shall execute any and all further documents that may be required to
effectuate the purposes of this Agreement.

25. Binding on Successors. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and to their respective representatives,
successors, heirs, agents and assigns.

26. Counterparts. This Agreement may be executed in counterparts, and if so
executed each such counterpart shall have the force and effect of an original.
Photocopies of such signed counterparts may be used in lieu of the originals for
any purpose.

27. Severability. In the event any provision of this Agreement shall be found
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the Parties shall receive the benefits
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable

 

6



--------------------------------------------------------------------------------

provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby.

28. Modification. No breach of any provision of this Agreement can be waived
unless in writing. Waiver of any one breach shall not be deemed to be a waiver
of any other breach of the same or any other provision of this Agreement.

29. Construction. This Agreement shall not be interpreted for or against any
Party on the basis that such Party or its legal representative caused part or
all of this Agreement to be drafted.

30. Section Headings. The section headings of this Agreement are intended solely
for convenience of reference and shall not in any manner amplify, limit, modify
or otherwise be used in the interpretation of any of the provisions hereof.

31. Authority to Sign. Each individual signing this Agreement directly and
expressly warrants that he/she has been given and has received and accepted
authority to sign and execute the documents on behalf of the Party for whom it
is indicated he/she has signed, and further has been expressly given and
received and accepted authority to enter into a binding agreement on behalf of
such Party with respect to the matters concerned herein and as stated herein.

WE, THE UNDERSIGNED, HAVE READ THE FOREGOING AND, HAVING BEEN ADVISED BY
COUNSEL, FULLY UNDERSTAND AND AGREE TO ITS TERMS.

 

Dated: October 6, 2006

   

/s/ Jeff Gilford

     

Jeff Gilford

     

Catcher, Inc.

Dated: October 6, 2006

   

/s/ Charles Sander

     

By:

 

Charles Sander

     

Its:

 

President and Chief Executive Officer

APPROVED AS TO FORM:

           

DLA PIPER US LLP

Dated: October 6, 2006

   

/s/ Randy Socol

     

Randy Socol

     

Attorneys for Jeff Gilford

     

MORRISON & FOERSTER LLP

Dated: October 6, 2006

   

/s/ Rick Bergstrom

     

Rick Bergstrom

     

Attorneys for Catcher, Inc.

 

7